IN THE SUPREME COURT OF TEXAS

                                 No. 03-1178

                      IN RE  UNION CARBIDE CORPORATION

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's renewed motion to  stay,  filed  March  31,  2004,  is
granted.   All underlying  proceedings,  in  Cause  No.  19785-BH02,  styled
Kelly-Moore Paint Company, Inc. v. Dow Chemical  Company,  Et  Al.,  in  the
23rd District Court of Brazoria County, Texas, are  stayed  pending  further
order of this Court.

            Done at the City of Austin, this June 18, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk